UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1739


In Re:   RODERICK LAMART FORD,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (4:08-cr-00870-RBH-4)


Submitted:   July 23, 2013                  Decided:   August 1, 2013


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Roderick Lamart Ford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roderick Lamart Ford petitions for a writ of mandamus

seeking an order directing the United States Attorney’s Office

to file a Fed. R. Crim. P. 35 motion for a sentence reduction.

In   the     alternative,      Ford    seeks     leave     to   file    a   28   U.S.C.A.

§ 2255 (West Supp. 2013) motion.                   We conclude that Ford is not

entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary      circumstances.             Kerr   v.   United     States

Dist.      Court,     426 U.S. 394,   402     (1976);       United    States      v.

Moussaoui,      333 F.3d 509,    516-17       (4th    Cir.   2003).        Further,

mandamus      relief    is    available      only    when    the   petitioner      has   a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              Ford has not shown that he has a clear right to an

order directing the United States Attorney’s Office to file a

Rule 35 motion.             Ford is also not eligible for an order from

this court authorizing leave to file a § 2255 motion.                               While

this court may grant authorization under 28 U.S.C. § 2244 (2006)

to file a second or successive § 2255 motion, our review of

Ford’s criminal docket sheet does not show that he filed his




                                             2
first § 2255 motion.        Thus, Ford does not need authorization

from this court. *

            The relief sought by Ford is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                 We

dispense    with    oral   argument   because      the    facts   and   legal

contentions   are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                            PETITION DENIED




     *
       While we decide that Ford does not need authorization from
this court to file a second or successive § 2255 motion, we take
no stand on the merits of any prospective § 2255 motion he may
file.



                                      3